UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report – January 4, 2012 Commission File Number: 0-23863 PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-2391852 (State of incorporation) (IRS Employer Identification No.) 82 FRANKLIN AVE., HALLSTEAD, PA (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate line below if the Form 8K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Peoples Financial Services Corp. is filing this Amendment No. 1 to its current report on Form 8-K filed with the Securities and Exchange Commission on January 3, 2012, (the “Original Form 8-K”) to correct the dividend declaration date reported in Item 9.01 of the Original Form 8-K. Specifically, the dividend declaration date was corrected from December 23, 2011, to January 3, 2012. ITEM 9.01 – Financial Statements and Exhibits On January 3, 2012, Peoples Financial Services Corp. filed a press release as Exhibit 99 to the Original Form 8-K announcing a quarterly dividend of $0.21 per share. A revised press release correcting the dividend declaration date from December 23, 2011, to January 3, 2012, is furnished herewith as Exhibit 99.1 to this amendment No. 1. EXHIBIT INDEX Exhibit Page Number of Manually Signed Original Press Release of Peoples Financial Services Corp., dated January 4, 2012, regardingDividend Declaration. 3 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. /s/ Alan W. Dakey Dated: January 4, 2012 By: Alan W. Dakey President/CEO /s/ Debra E. Dissinger Dated: January 4, 2012 By: Debra E. Dissinger Executive Vice President/COO /s/ Scott A. Seasock Dated: January 4, 2012 By: Scott A. Seasock Senior Vice President/CFO 3
